J-A29010-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    LUCILLE BELLEZA                            :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    ERIE INSURANCE                             :   No. 668 WDA 2021

             Appeal from the Judgment Entered September 13, 2021
     In the Court of Common Pleas of Westmoreland County Civil Division at
                              No(s): 17-CI-05670


BEFORE:      BENDER, P.J.E., BOWES, J., and PELLEGRINI, J.*

MEMORANDUM BY BENDER, P.J.E.:                            FILED: MARCH 9, 2022

        Appellant, Lucille Belleza, appeals from the September 13, 2021

judgment that confirmed an umpire’s appraisal award but denied her pre-

judgment interest on that award.1 After careful review, we affirm.

        The trial court summarized the facts and procedural history of this

matter as follows:
        [Ms. Belleza] initiated this action by filing a Complaint in civil
        action against [Appellee, Erie Insurance (“Erie”),] on or about
        November 27, 2017…. In her Complaint, [Ms. Belleza] avers that
        she is the owner of real property situate[d] at 5 Hutson Street,
        Monessen, Pennsylvania in Westmoreland County[ (referred to
        herein as “Subject Property”),] and that [Erie] is a Pennsylvania
        corporation with a corporate field office located at 1000 Murray
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 As we discuss further infra, Ms. Belleza improperly appealed from the trial
court’s May 7, 2021 order denying her motion for reconsideration; instead,
she should have appealed from the judgment entered on September 13, 2021.
We have amended the caption accordingly.
J-A29010-21


       Ridge Lane, Murrysville, PA 15668. [Ms. Belleza] brought the
       instant action, alleging the aforementioned property was insured
       by Erie, when, on November 27, 2016, the “Subject Property
       suffered significant water damage to the floors, walls, doors and
       additional areas of the Subject Property, which was caused by a
       malfunctioning water heater or, in the alternative, by another
       covered loss, such as the roof, which was sudden and accidental”
       and sought damages under theories of breach of contract and
       insurance bad faith regarding [Erie’s] coverage of [Ms. Belleza’s]
       claim. [Erie] filed an Answer and New Matter to the Complaint on
       or about February 12, 2018. [Ms. Belleza] did not file a Reply to
       New Matter.

       Significant to the instant matter, the parties decided to remove
       the instant matter from litigation and pursue alternative dispute
       resolution alternatives. After failing to resolve the matter through
       the appraisers, both parties aver that the matter was submitted
       to Umpire, Harry M. Paras, Esq., who issued a final award on
       August 18, 2020. The award by Umpire Paras stated, “AND NOW,
       to with (sic), this 18th day of August, 2020, following considerable
       deliberations, the Umpire through the appraisal process has
       concluded that the Replacement Cost Value (RCV) of the Belleza
       house is in the amount of $248,000.00[,] and the Actual Cash
       Value (ACV = Replacement Cost minus Depreciation) is in the
       amount of $210,000.00.”

       On or about February 26, 2021, [Erie] filed a Motion to Enforce
       Settlement….[2] On March 1, 2021, [Ms. Belleza] filed an Omnibus
       Motion for Confirmation of Final Award, Entry of Judgment on
       Docket and Pre-Judgment Interest. This [c]ourt heard the matter
       in motions court and granted [Ms. Belleza’s] request to confirm
       the final award, dated August 18, 2020, but denied [her]




____________________________________________


2  In its motion to enforce settlement, Erie asserted that it made payment on
the umpire’s final award to Ms. Belleza’s counsel on or before August 28, 2020,
and therefore requested that Ms. Belleza “settle and discontinue the instant
litigation as the terms of the settlement agreement between the parties ha[ve]
been met upon payment of the appraisal award.” Erie’s Motion to Enforce
Settlement, 2/26/21, at ¶ 28; see also id. at ¶ 27.

                                           -2-
J-A29010-21


        remaining requests, which included a request for pre-judgment
        interest.[3, 4] …

        On or about March [3]0, 2021, [Ms. Belleza] filed a Motion for
        Reconsideration[, specifically asking for the court to award her
        pre-judgment interest,] and the motion was heard by the
        undersigned in Motions Court on May 7, 2021. The [c]ourt denied
        the Motion for Reconsideration [on May 7, 2021]. [Ms. Belleza]
        filed a Notice of Appeal on or about June 3, 2021[,] to the
        Pennsylvania Superior Court[, purporting to appeal from the trial
        court’s order denying her motion for reconsideration]. On June
        25, 2021, this [c]ourt issued an [o]rder … in accordance with Rule
        1925(b) of the Pennsylvania Rules of Appellate Procedure,
        directing [Ms.] Belleza to file a concise statement of matters
        complained of in her appeal to the Superior Court. [Ms. Belleza]
        timely filed a concise statement of matters complained of on
        appeal on or about July 16, 2021.

Trial Court Opinion (“TCO”), 8/3/21, at 2-4 (footnotes omitted).

        The trial court filed its Rule 1925(a) opinion on August 3, 2021. On

August 12, 2021, this Court issued a rule to show cause as to why Ms. Belleza’s

appeal should not be quashed, given that she purported to appeal from an

order denying her request for reconsideration of an earlier ruling.          See

Valentine v. Wroten, 580 A.2d 757, 758 (Pa. Super. 1990) (“Our [C]ourt

has repeatedly held that appeals filed from orders denying reconsideration are

improper and untimely.”). Ms. Belleza filed a timely response, averring, inter

alia, that her appeal should not be quashed because the docket shows that

the prothonotary had not entered judgment below. On August 30, 2021, this

____________________________________________


3  While the trial court did not explicitly rule on Erie’s motion to enforce
settlement, it effectively granted Erie the relief it sought by confirming the
final award of the umpire and denying Ms. Belleza’s other requests for relief,
such as pre-judgment interest.

4   Judgment was not entered on the docket at this time.

                                           -3-
J-A29010-21



Court entered another order, discharging the rule to show cause and

permitting the appeal to proceed. However, therein, we advised Ms. Belleza

that the panel assigned to review her case may revisit this issue. Further, we

directed her to praecipe the trial court prothonotary to enter judgment on the

decision of the trial court. Ms. Belleza thereafter filed a response, indicating

that judgment was entered on September 13, 2021.

      Presently, Ms. Belleza raises the following issues for our review, which

we set forth verbatim:
      I. Whether Appellee is entitled to pre-judgment interest from an
      Umpire approved award on a contract akin to common law
      arbitration in the amount of $49,246.88Whether Appellant is
      entitled to pre-judgment interest from an Umpire approved award
      on a contract akin to common law arbitration in the amount of
      $49,246.68.

      II. Whether the Court erred in denying Plaintiff’s Motion for
      Reconsideration of its denial of awarding prejudgment interest
      from an Umpire approved award on a contract akin to common
      law arbitration in the amount of $49,246.68Whether the Court
      erred in denying Plaintiff’s Motion for Reconsideration of its denial
      of awarding prejudgement interest from an Umpire approved
      award on a contract akin to common law arbitration in the amount
      of $49,246.68.

      III. By Order dated August 30, 2021, the Superior Court
      discharged the Rule to Show Cause directed the appeappeal to
      proceed and advised that the issue may be revisited and that the
      parties should address the issue in there briefs at the time of oral
      argument.

      I. Whether Appellant is entitled to pre-judgment interest from an
      Umpire approved award on a contract akin to common law
      arbitration in the amount of $49,246.68.

      II. Whether the Court erred in denying Plaintiff’s Motion for
      Reconsideration of its denial of awarding prejudgement interest



                                      -4-
J-A29010-21


      from an Umpire approved award on a contract akin to common
      law arbitration in the amount of $49,246.68.

      III. This case arose in the court of Common Pleas of Westmoreland
      County where Appellant sustained extensive damage to her
      property covered under a policy written by Erie Insurance. Erie
      Insurance partially denied the claim and the parties submitted the
      causes of action to an Umpire. The Umpire gave an award to
      Appellant; however, the issue of pre-judgment interest on the
      award was not addressed by the Umpire.

Ms. Belleza’s Brief at 4-6.

      Before delving into the merits of Ms. Belleza’s issues, we initially address

the propriety of her appeal. “[T]he appealability of an order is a question of

jurisdiction and may be raised sua sponte.” Riley v. Farmers Fire Ins. Co.,

735 A.2d 124, 127 (Pa. Super. 1999) (citation omitted).

      With respect to the appraisal process used by Ms. Belleza and Erie, this

Court has explained that:
      Both the appraisal and arbitration process are intended as
      alternatives to litigation whereby the parties submit the issues in
      dispute to an independent counsel for resolution. The only
      distinction between arbitration and appraisal is the scope of issues
      encompassed in each proceeding. An appraisal is limited to
      determining the amount of the loss with all other issues reserved
      for settlement by either negotiation or litigation, while arbitration
      considers all issues necessary for disposition of the entire
      controversy between the parties. For purposes of enforceability,
      there is no distinction between arbitration and appraisal. We find
      that an appraisal order is analogous to an arbitration order and
      will review it accordingly.

McGourty v. Pa. Millers Mut. Ins. Co., 704 A.2d 663, 664 (Pa. Super. 1997)

(internal citations omitted).

      This Court has determined that the “confirmation of an appraisal award

goes directly towards the issue of its enforceability[,]” and therefore we apply


                                      -5-
J-A29010-21



the same standards that govern confirming common law arbitration awards —

specifically, 42 Pa.C.S. § 7342(b) — to appraisal awards. See Riley, 735 A.2d

at 130. In relevant part, Section 7342(b) provides:
      (b) Confirmation and judgment.--On application of a party
      made more than 30 days after an award is made by an arbitrator
      under section 7341 (relating to common law arbitration), the court
      shall enter an order confirming the award and shall enter a
      judgment or decree in conformity with the order.

42 Pa.C.S. § 7342(b) (emphasis added). See also Snyder v. Cress, 791

A.2d 1198, 1200-01 (Pa. Super. 2002) (reviewing the merits of an appeal

from a common law arbitration award where judgment had been entered

below).

      Here, the trial court’s order confirming the award and denying Ms.

Belleza pre-judgment interest was reduced to judgment on September 13,

2021, in accordance with Section 7342(b). Thus, we will overlook that Ms.

Belleza has purported to appeal from the trial court’s order denying her motion

for reconsideration, and we will treat Ms. Belleza’s June 3, 2021 notice of

appeal as being filed after the entry of judgment. See Pa.R.A.P. 905(a)(5)

(“A notice of appeal filed after the announcement of a determination but

before the entry of an appealable order shall be treated as filed after such

entry and on the day thereof.”); Johnston the Florist, Inc. v. TEDCO

Const. Corp., 657 A.2d 511, 514-15 (Pa. Super. 1995) (stating that appellate




                                     -6-
J-A29010-21



courts may “regard as done that which ought to have been done”) (citations

omitted).5 As such, we proceed to the merits of Ms. Belleza’s appeal.

       Ms. Belleza argues that she is entitled to pre-judgment interest on the

umpire’s award in the amount of $49,246.68. See Ms. Belleza’s Brief at 12-

13. She advances that, “[u]nder Pennsylvania law, ‘even where a party’s right

to the payment of interest is not specifically addressed by the terms of a

contract, a non-breaching party to a contract may recover, as damages,

interest on the amount due under the contract.’” Id. at 14 (quoting TruServ

____________________________________________


5 In light of prior decisions issued by this Court, we are not persuaded by Erie’s
argument that Ms. Belleza’s appeal is untimely because the trial court’s March
12, 2021 order was made final and appealable by 42 Pa.C.S. § 7320 (or,
alternatively, 42 Pa.C.S. § 7321.29). See Erie’s Brief at 24-27; see also 42
Pa.C.S. § 7342(a) (generally adopting Section 7321.29 (relating to appeals
for revised statutory arbitration), or if before July 1, 2019, Section 7320
(relating to appeals for statutory arbitration)); 42 Pa.C.S. § 7320 (providing,
inter alia, that an appeal may be taken from a court order confirming an award
and that “[t]he appeal shall be taken in the manner, within the time and to
the same extent as an appeal from a final order of court in a civil action”); 42
Pa.C.S. § 7321.29 (stating, inter alia, that an appeal may be taken from an
order confirming an award and that “[a]n appeal under this section must be
taken as from an order or a judgment in a civil action and must be taken
within 30 days of the order or judgment”); Pa.R.A.P. 311(a)(8) (stating that
an appeal may be taken as of right from “[a]n order that is made final or
appealable by statute or general rule, even though the order does not dispose
of all claims and of all parties”). This Court has previously explained that any
adoption of Section 7320 made in Section 7342(a) “must be read in
conjunction with the common law arbitration provision of [Section] 7342(b)
which allows (after 30 days following the award) for the entry of a confirmation
of the award and the entry of a judgment or decree in conformity
therewith.” Snyder, 791 A.2d at 1200 (emphasis added). Accordingly, we
do not agree with Erie that, pursuant to Section 7320 (or Section 7321.29),
Ms. Belleza had to appeal within 30 days from the trial court’s March 12, 2021
order, as judgment had not yet been entered on the docket pursuant to
Section 7342(b).

                                           -7-
J-A29010-21



Corp. v. Morgan’s Tool & Supply Co., Inc., 39 A.3d 253, 263 (Pa. 2012)).

She also points to Section 354 of the Restatement (Second) of Contracts,

which she says provides, in relevant part, that:
      If the breach consists of a failure to pay a definite sum in money
      or to render a performance with fixed or ascertainable monetary
      value, interest is recoverable from the time for performance on
      the amount due less all deductions to which the party in breach is
      entitled.

Id. (quoting Restatement (Second) of Contracts § 354). Ms. Belleza claims

that Erie breached the terms of the insurance contract when it partially denied

coverage on her claim on April 28, 2017, and therefore, she says interest

began to accrue on April 28, 2017, and continued accruing through August

18, 2020. Id. Finally, she avers that “she has not waived her right to pre-

judgment interest on the award and believes that she is still entitled to pre-

judgment interest on the award.” Id. at 18.

      Ms. Belleza is not entitled to pre-judgment interest. As the trial court

aptly explained:
      [Erie] filed a Motion to Enforce Settlement on or about February
      26, 2021, which was considered by the [c]ourt on March 12, 2021.
      Significant to the instant matter, as averred in the Motion to
      Enforce Settlement, on August 27, 2018, counsel for [Erie] sent
      counsel for [Ms. Belleza] correspondence regarding the parties[’]
      submitting the matter to appraisal for a determination on the
      amount of loss to the subject property to resolve [Ms. Belleza’s]
      claims. The letter provided as follows:

         As you know, we have been discussing possible alternative
         dispute resolution alternatives to resolve the above[-
         ]captioned matter for some time. Last week, we discussed
         the parties[’] submitting this matter to appraisal for a
         determination on the amount of loss to the subject property



                                     -8-
J-A29010-21


       to fully resolve your client’s claims. You indicated you
       would recommend appraisal to your client.

       This matter is in litigation, and there is a dispute as to
       whether all of the damage to the property is covered under
       the Erie policy. However, as part of the agreement to move
       through the appraisal process and to resolve all the
       claims asserted in the lawsuit pending lawsuit (sic) in
       the Court of Common Pleas of Westmoreland County
       at No. 17-CI-05670, Erie would waive its right to assert
       the mold limit under the Policy. To do so, we need to
       confirm that going through this process will resolve
       all of your client’s claims, including and (sic) agreement
       that those claims set forth in the Complaint at Count II and
       any damages thereunder are not being sought in the
       appraisal, and upon an agreement between the appraisers
       (or an appraiser and umpire) on the amount of loss, and
       payment thereon, your client will settle and discontinue
       the pending lawsuit in the Court of Common Pleas of
       Westmoreland County at No. 17-CI-05670.

       The appraisers selected by the parties shall estimate and
       appraise the loss of and to the property at 5 Huston Street,
       Monesson (sic) Pennsylvania pursuant to the terms of the
       Erie Insurance policy. Each appraiser shall be paid by the
       parties selecting him or her and the expenses of the
       appraisal and the services of the umpire shall be paid by the
       parties equally.

       The amount to be determined in this appraisal is the amount
       or amounts that would otherwise be paid under the policy
       of insurance in question if there were no issues regarding
       coverage.

       Should you have any questions or concerns regarding this
       matter, please do not hesitate to contact me at your
       convenience.

     Counsel for [Erie] attached counsel for [Ms. Belleza’s] responses
     by email, which indicated that “I will secure the formal
     acceptance from my client on this shortly” and “[w]e are in
     agreement, provided that we are dealing with the present
     condition of the property.” As noted above, after the matter
     failed to resolve through appraisal, the matter was submitted to
     Umpire Harry Paras, Esq., who issued a final award on August 18,
     2020.

                                   -9-
J-A29010-21


     [Erie’s] counsel thereafter sent an email to [Ms. Belleza’s] counsel
     on or about August 24, 2020, advising that a settlement check
     was being issued pursuant to Umpire Paras’[s] final award and
     requesting that the instant matter be discontinued pursuant to the
     agreement between the parties to engage in appraisal.

     [Ms. Belleza’s] counsel responded:

        Please direct [the settlement check] to my attention[,]
        payable to my firm. However, the payment of the award is
        not sufficient to resolve the matter completely, as we
        maintain additional claims including for bad faith during the
        appraisal process. We only agreed to waive it for the claims
        process, but the ongoing delay and interference caused my
        client additional expenses and losses, including delay
        damages/interest, appraiser expenses and additional legal
        fees at a minimum. Let me know where your client stands.

     On or about August 28, 2020, counsel for [Erie] enclosed the
     check in a letter [to Ms. Belleza’s] counsel, which provided, as
     follows:

        Enclosed please find Erie’s ACV payment based on the
        appraisal award in this matter[. T]he total payment is
        $189,345.58, and has been issued based on the below
        calculation…[.]

        It is our understanding that the property has been sold and
        the mortgage thereon has been satisfied.

        In addition, I am enclosing my letter of August 27, 2018[,]
        regarding the terms we agreed to in submitting this matter
        to appraisal to settle the claims against Erie. We agreed to
        move through the appraisal process to resolve all the claims
        asserted in the lawsuit pending lawsuit (sic) in the Court of
        Common Pleas of Westmoreland County at No. 17-CI-
        05670, with Erie agreeing to waive its right to assert the
        mold limit under the Policy.

        Further[,] we agreed that upon an agreement between the
        appraisers (or an appraiser and umpire) on the amount of
        the loss, and payment thereon, your client will settle and
        discontinue the pending lawsuit in the Court of Common
        Pleas of Westmoreland County at No. 17-CI-05670. Based
        on this agreement, we believe that with this payment your
        client should settle and discontinue this pending lawsuit.

                                    - 10 -
J-A29010-21


     Counsel for [Ms. Belleza] responded, indicating, “I am in receipt
     of your letter, and remain in disagreement of [sic] of your position.
     [W]e waived claims processing bad faith and you waived mold.
     Then, AFTER that agreement, your client proceeded to interfere
     with the process ultimately resulting in the need to go to an
     umpire and cost my client more $ for appraiser fees and additional
     delay. Nevertheless, the award should still be subject to pre-
     judgment interest regardless.”

                                     ***

     [Ms. Belleza] avers that she has not waived her right to pre-
     judgment interest on the award and believes that she is still
     entitled to pre-judgment interest on the award. In support of her
     position, [Ms. Belleza] cites to Section 354 of the Restatement
     (Second) of Contracts….

     Counsel for [Erie], in its Motion to Enforce Settlement, avers that
     it seeks to hold [Ms. Belleza] to the original settlement agreement,
     as consented to by both parties, and settle and discontinue the
     instant litigation as the terms of the settlement agreement
     between the parties have been met upon payment of the appraisal
     award.

     In support of its position, [Erie] avers that “[a] settlement
     agreement is enforceable so long as it meets the prerequisites for
     a valid contract regardless of whether it is in writing or oral,” and
     that “[o]nce there is an agreement as to all of the essential terms
     of the settlement with a mutual intent to be bound by such, … a
     settlement is formed and is enforceable.”

     The [c]ourt found [Erie’s] argument persuasive. In the instant
     matter, there was correspondence between the parties indicating
     that the alternative proceedings through the umpire would
     “resolve all of your client’s [Ms. Belleza’s] claims” and “upon an
     agreement between the appraisers (or an appraiser and an
     umpire) on the amount of loss and payment thereon, your client
     [Ms. Belleza] will settle and discontinue the pending lawsuit in the
     Court of Common Pleas of Westmoreland County at No. 17-CI-
     05670.” In point of fact, the umpire issued his award, [Erie]
     issued to [Ms. Belleza] a check in the amount of the award, and it
     devolved upon [Ms. Belleza] to carry out the final term, to wit, the
     settlement and discontinuance of the instant lawsuit. The law of
     this Commonwealth establishes that an agreement to settle legal
     disputes between parties is favored. Compu Forms Control Inc.
     v. Altus Group Inc., 574 A.2d 618, 624 (Pa. Super. 1990).

                                    - 11 -
J-A29010-21


            There is a strong judicial policy in favor of voluntarily settling
            lawsuits because it reduces the burden on the courts and
            expedites the transfer of money into the hands of a
            complainant.     If courts were called on to re-evaluate
            settlement agreements, the judicial policies favoring
            settlements would be deemed useless.

      Mastroni-Mucker v. Allstate Ins. Co., 976 A.2d 510, 518 (Pa.
      Super. 2009).

      If [Ms. Belleza] intended to assert a claim for pre-judgment
      interest, that claim had to be asserted prior to the matter being
      decided by the umpire or excepted from the terms of the
      agreement….

TCO at 5-10 (footnotes and some internal citations omitted; some brackets

and emphasis added; capitalization in original).

      We agree with the trial court’s analysis. “Where a settlement agreement

contains all of the requisites for a valid contract, a court must enforce the

terms of the agreement.”          Mastroni-Mucker, 976 A.2d at 518 (citation

omitted). As the trial court observed, by submitting the matter to appraisal

and avoiding continued litigation, Erie agreed to waive its right to assert the

mold limit under the policy, and Ms. Belleza agreed that the appraisal would

fully resolve her claims and that she would settle and discontinue the pending

lawsuit. Ms. Belleza did not mention pre-judgment interest at any point during

the parties’ negotiations to submit the matter to appraisal. She must be held

to the original settlement agreement consented to by the parties, which did

not contemplate Ms. Belleza’s receiving an award of pre-judgment interest.

Thus, the trial court did not err in denying her request for pre-judgment

interest.

      Judgment affirmed.

                                         - 12 -
J-A29010-21


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/9/2022




                          - 13 -